FOURTH DIVISION
                                DILLARD, P. J.,
                            MERCIER and COLVIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                       April 6, 2021



In the Court of Appeals of Georgia
 A21A0352. CLINTON v. THE STATE.

      COLVIN, Judge.

      In December 2010, Rodney Daniel Clinton, Sr. entered an Alford plea1 to two

counts of incest and eight counts of child molestation. He was sentenced to a total of

40 years, with 15 to serve. Following the trial court’s grant of his petition for an out-

of-time appeal, Clinton challenges those convictions, arguing that they should be

vacated because a manifest injustice occurred when he was allowed to plead guilty

to a crime was not supported by a factual basis. For the following reasons, we reverse

Clinton’s conviction under Count One of the indictment alleging incest against his


      1
        See North Carolina v. Alford, 400 U.S. 25, 38 (91 SCt 160, 27 LEd2d 162)
(1970) (holding that a trial court can accept a guilty plea when there is a strong
factual basis for the plea and the defendant clearly expresses a desire to enter it
despite the defendant’s claims of innocence).
step-granddaughter and remand the case for re-sentencing. We affirm his remaining

convictions.

       The record reflects that in 2010, Clinton entered an Alford plea to two counts

of incest and eight counts of child molestation. He was sentenced to a total of 40

years, with 15 to serve. Count One of the accusation charged Clinton with incest for

“unlawfully engag[ing] in sexual intercourse with [K. C.], accused’s grandchild,

knowing [he] was related to said grandchild by marriage[.]”2 At the plea hearing, the

State proffered that Clinton was the step-grandfather of the minor victim. However,

at that time, the incest statute did not apply to step-grandparents. See OCGA § 16-6-

22 (a); Gordon v. State, 327 Ga. App. 774, 777 (1) (c) (2014) (“Because Georgia’s

incest statute specifically refers to a brother and sister of the half blood, it necessarily

excludes other, unmentioned half-blood relationships”); Glisson v. State, 188 Ga.

App. 152, 152-153 (1) (372 SE2d 462) (1988) (evidence insufficient to prove incest

where allegation involved a step relationship not specifically mentioned in OCGA §

16-6-22).



       2
         Count 5 of the accusation charged Clinton with incest for “unlawfully
enag[ing] in sexual intercourse with [G. C.], accused’s grandchild, knowing [he] was
related to said grandchild by blood[.]” (Emphasis supplied.)

                                             2
      In August 2017, Clinton filed a pro se “motion to vacate void and illegal

sentence.” This motion was not ruled upon. In January 2019, Clinton filed a pro se

motion for leave to file an out-of-time appeal. After a hearing, the trial court issued

a “consent order” on March 22, 2019, which vacated Count 1 of the accusation

charging Clinton with incest.3 The order held that

      the State conceded that the facts presented by the State at the plea
      hearing as to Count One in the accusation in which [Clinton] pled guilty
      did not legally establish the elements of the crime of incest. Therefore,
      the guilty plea as to Count One OCGA § is vacated[.] . . . All other
      remaining terms and conditions of the original sentence shall remain in
      full force and effect. [Clinton’s] total sentence remains a total of 40
      years with the first 15 years to be served in confinement and the
      remainder to be served on probation.


No ruling was made, however, on the motion for out-of-time appeal.

      In May 2019, Clinton filed a pro se “motion to rehear motion for leave to file

an out-of-time appeal.” The trial court appointed appellate counsel and set the matter

down for a final hearing. An order granting an out-of-time appeal was entered on

April 10, 2020. A notice of appeal was filed on April 17, 2020.



      3
        Although it is captioned as a “consent order,” the order is signed only by the
District Attorney and the trial court. Neither Clinton nor his counsel signed the order.

                                           3
      1. On appeal, Clinton correctly argues that the “consent order” vacating his

incest conviction under Count One of the accusation is a nullity. We agree.

      Ordinarily a trial court’s jurisdiction over a criminal case ends following
      a final conviction and the end of the term of court. For example, it is
      well settled that when the term of court has expired in which a defendant
      was sentenced pursuant to a guilty plea, the trial court lacks jurisdiction
      to allow the withdrawal of the plea. . . . A petition to vacate or modify
      a judgment of conviction is not an appropriate remedy in a criminal case.
      However, it is well-established that the trial court retains ongoing
      jurisdiction to correct a void or illegal sentence.


(Citation and punctuation omitted; emphasis in original.) Collier v. State, 307 Ga.

363, 374, n. 11 (834 SE2d 769) (2019). Accord Harper v. State, 286 Ga. 216, 218 (1)

(686 SE2d 786) (2009) (“a petition to vacate or modify a judgment of conviction is

not an appropriate remedy in a criminal case”). Accordingly, because the trial court

did not have jurisdiction to enter the order vacating Clinton’s conviction for incest

on Count One, we vacate that order.

      2. Clinton argues that there was an inadequate factual basis for Count One

incest charge,”his convictions should be reversed to correct a manifest injustice.” We

agree in part, and reverse his conviction for incest under Count One.




                                          4
      When a defendant challenges the validity of a guilty plea, the State bears “the

burden of showing that the plea was made intelligently and voluntarily.” (Punctuation

and footnoet omitted.) Rios v. State, __ Ga. App. __ (Case No. A20A1999, decided

February 8, 2021). A trial court may accept an Alford plea “from a defendant who

claims innocence if the defendant has intelligently concluded that it is in his best

interest to plead guilty and the court has inquired into the factual basis for the plea

and sought to resolve the conflict between the plea and the claim of innocence.”

(Punctuation and footnote omitted.) Id.

      Clinton argues that the record shows the trial court failed to comply with

Uniform Superior Court Rule 33.9, requiring that the trial court be satisfied there was

a factual basis for the plea. USCR 33.9 provides that “[n]otwithstanding the

acceptance of a plea of guilty, judgment should not be entered upon such plea without

such inquiry on the record as may satisfy the judge that there is a factual basis for the

plea.” In the instant case, the State concedes that there was not a factual basis to

support Count One of the accusation alleging incest.

      However, “[h]aving determined that the record does not adequately

demonstrate the factual basis . . . does not end our inquiry, [because] . . . not every

violation of Rule 33.9 mandates the grant of a motion to withdraw a plea.” (Footnote

                                           5
omitted.) State v. Evans, 265 Ga. 332, 335 (3) (454 SE2d 468) (1995). “[A] violation

of USCR 33.9 is examined under the analytical framework of ‘manifest injustice,’ see

USCR 33.12[.]” (Citations omitted.) Adams v. State, 285 Ga. 744, 747 (4) (b) (683

SE2d 586) (2009). Our Supreme Court has held that withdrawal of a guilty plea is

“necessary to correct a manifest injustice, if, for instance, a defendant is denied

effective assistance of counsel, or the guilty plea was entered involuntarily or without

an understanding of the nature of the charges.” (Citation omitted.) Evans, 265 Ga. at

336 (3).

      Our review of the record and applicable law reveals that a manifest injustice

occurred in this case. Because Clinton was not related by blood to K. C., there was

no possible factual basis to support Count One of the accusation. See OCGA § 16-6-

22 (a); Gordon , 327 Ga. App. at 774. Accordingly, we reverse Clinton’s conviction

on Count One of the accusation alleging incest against K. C., and remand for

resentencing. See Caldwell v. State, 213 Ga. App. 531 (1) (445 SE2d 560) (1994) (a

defendant’s guilty plea was not freely and voluntarily made when the trial court failed

to ascertain a factual basis for the plea).




                                              6
       However, because the trial court correctly found there to be a factual basis to

accept Clinton’s plea on the remaining charges against him, we do not reverse his

conviction for the remaining incest and child molestation counts.4

      Judgment affirmed in part, reversed in part and case remanded for

resentencing. Dillard, P. J., and Mercier, J., concur.




      4
        In its appellee brief, the State argues that the trial court erred in granting
Clinton’s motion for out of time appeal. However, the State did not file a cross-
appeal. Therefore, we cannot consider this argument. See Carter v. Murphey, 241 Ga.
App. 340, 343 (1) (526 SE2d 149) (1999).

                                          7